UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7738


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CALVIN BERNARD GREEN, a/k/a Aaron O. Smith, Jr., a/k/a
Calvin M. Green, a/k/a Calvin D. Smith, a/k/a Calvin Marvin
Smith, a/k/a Calvin Darnell Green, a/k/a Budda Smith, a/k/a
Calvin Darnell Smith, a/k/a William Mingo Johnson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:99-cr-00032-jct-1)


Submitted:    November 12, 2008             Decided:   December 1, 2008


Before KING and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Bernard Green, Appellant Pro Se.   Joseph William Hooge
Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin    Bernard   Green       appeals   the    district    court’s

orders denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006), and his motion for reconsideration.                      We

have     reviewed    the   record   and      find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Green, No. 7:99-cr-00032-jct-1 (W.D.

Va. Apr. 29, 2008 & Aug. 19, 2008).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2